DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 C.F.R. § 1.114
A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this Application after final rejection.  Since this Application is eligible for continued examination under 37 C.F.R. § 1.114, and the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 C.F.R. § 1.114.  Applicant’s submissions filed on 12/2/2021 and 1/3/2022 have been entered.

Formal Matters
Applicant’s response and amendments filed 12/2/2021 which provided a claims listing with no further amendments, has been entered.  The Declaration und 37 C.F.R. § 1.132 to Dr. John C. Bischof has also been entered.  Claims 1-3 and 7-29 are pending.  Claims 4-6 were previously cancelled.  Claims 10-24 are withdrawn from further consideration as being directed to a non-elected invention.  Claims 1-3, 7-9 and 25-29 have been examined on the merits.  References not included with this Office Action can be found in a prior Action. 

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103(a) which forms the basis for all obviousness rejections set forth in this Office Action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. § 103(a), the Examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. § 103(c) and potential 35 U.S.C. § 102(e), (f) or (g) prior art under 35 U.S.C. § 103(a).

Claims 1-3, 7-9, and 25-29 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Gabbai (WO 2007/077560; 2007; cited in the IDS filed 5/17/2017), further in view of Todd et al. (U.S. PGPUB 2012/0087868; 2012), Bikram, M. (U.S. PGPUB 2010/003197; 2010) and Bordelon et al. (Journal of Applied Physics, Vol. 109, No 124904, pp. 1-8; 2011).  This rejection has been maintained.
Regarding claim 1, Gabbai teaches cryoprotective compositions and methods of using, where the composition includes a cryoprotective agent (e.g., among others, 
It is noted that there is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference (MPEP § 2112 (II)).  Any properties exhibited by or benefits provided the composition (i.e., the same ferromagnetic as Applicant’s) is inherent and is not given patentable weight over the prior art.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties Applicant discloses and/or claims are necessarily present.  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See MPEP § 2112.01(II).  
In view of the above, the composition is examined for the structural components, which are capable of the functions therein.  

Gabbai further teaches that suitable thawing and recovery is essential to cell survival and to recovery of cells in a condition substantially the same as the condition in which they were originally frozen (page 26, lines 15-17).  As the temperature of the cryoprotected cellular matter is increased during thawing, small ice crystals consolidate and increase in size, where large intracellular ice crystals are generally detrimental to cell survival (page 26, lines 17-19).  To prevent this from occurring, cryoprotected cellular matter should be thawed as rapidly as possible, where any heating method can be employed including electromagnetic radiation (page 26, lines 19-26).  
Regarding claim 1, Gabbai teaches that the core material is selected from ferroelectric material, ferromagnetic material and piezoelectric material (page 5, lines 26-29 and page 13, lines 9-10).  Gabbai also teaches the concentration of nanoparticles is less than 1020 per liter (page 5, lines 16-17).  Gabbai also teaches the polarization of the material can be reversed or reoriented by the application of an electric field (i.e., superparamagnetic; Gabbai page 13, lines 9-17).  Gabbai teaches ferromagnetic materials (page 5, lines 26-29).  Gabbai further teaches that the cryoprotective composition comprises a core material of a nanometer size (page 12, line 27, to page 13, line 2; page 13, lines 5-8).  Gabbai also teaches that the long-range interactions between the nanostructures (e.g., core having ferroelectric material maintains permanent magnetization) lends to the unique characteristics of the cryoprotective composition, 
Although Gabbai teaches the above cryoprotective composition, Gabbai does not explicitly teach the specific diameters of superparamagnetic or ferromagnetic nanoparticles or a concentration of magnetic nanoparticles (i.e., instant claims 25 and 26), as well as the amount of iron in mg/mL (i.e., as in instant claims 1, 27 and 28).  Further, Gabbai does not teach that the composition has a volumetric specific absorption rate of at least 0.1 W/ml when excited by a radiofrequency field with a magnetic field strength between about 1kA/m and about 200 kA/m, and that the specific absorption rate normalized to the mass of magnetic nanoparticles in the cryoprotective composition is at least 10 Watts/gram Fe.
Regarding claim 1, Todd teaches compositions and methods having nanoparticle-loaded cells, where in at least one embodiment the nanoparticles are magnetic, paramagnetic, or superparamagnetic particles comprising a metal oxide, such as iron oxide (paragraphs 24 and 79; claim 10).  Todd teaches that metal nanoparticles offer several advantages in that carrier cells loaded with metal nanoparticles have one or more of the unexpected properties, including viability, capacity to migrate, any of the above properties after a freeze thaw cycle, and any of the above properties after hypothermic storage (paragraphs 81-89).  
Regarding claims 1, 25 and 26, Todd teaches that the nanoparticles may comprise a diameter of less than about 10nm (e.g., between 1 nm to about 5nm; paragraphs 22 and 76).  Todd also teaches cryopreservation of the nanoparticle loaded cells, where cell viability was examined (i.e., assessed and interpreted as having “minimal biomaterial 
Regarding claims 1, 27 and 28, Bikram teaches superparamagnetic iron oxide nanoparticles having thermolytic properties (Abstract; paragraphs 8, 15 and 16).  Bikram teaches that the nanoparticle magnetic core may be iron oxide, where the ratio of the iron (II) to iron (III) may be about 1:1 (paragraph 47).  Further, Bikram teaches iron oxide nanoparticles at concentrations of 0.001, 0.01, 0.1, 1.0, 10.0, 25.0, 50.0, 75.0, and 100 µg/ml (paragraph 109; i.e., at least four concentrations are within the claimed range).  Bikram also teaches an embodiment having 100 mg of each iron oxide nanoparticle added to separate vials of 1ml of phosphate buffered saline (paragraph 112; i.e., teaching the upper limit of the claimed range).  
It is additionally noted that in view of the above regarding the concentration amount of the magnetic nanoparticles, in MPEP § 2144.05(II)(A), generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05(II)(A).
Additionally it is also noted that in MPEP § 2144.05(I), a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). 
Regarding claims 1 and 29, it is initially noted that the originally filed specification indicates measuring mass-normalized, field dependent heating (SARFe) of commercially available Micromod (ferromagnetic; 60-80 nm core) magnetic nanoparticles (mNPs) in dispersed, aqueous solution at room temperature (page 3, lines 10-12, page 13, line 1; Fig. 5b).  Additionally, the originally filed specification indicates that volumetric heating (SARV) demonstrates a direct dependence on mNP concentration (page 3, lines 14-15; Fig. 5d).  Fig. 5b is below:

    PNG
    media_image1.png
    331
    518
    media_image1.png
    Greyscale

It is additionally noted that in the originally filed specification, the SARV can be normalized to the nanoparticle mass (SARFe, W/mg Fe) (SARV = SARFe × [mNP]; page 12, lines 21-22).
Bordelon teaches that magnetic nanoparticles can create heat that can be exploited when they are exposed to alternating magnetic fields (AMF), where at a fixed frequency, the particle heating efficiency or specific power loss (SPL) depends upon the 
Bordelon also teaches that accurate characterization of the heat produced, (i.e., SPL), over a wide AMF amplitude range provides critical data to inform decisions for biomedical applications while also gaining insight into the magneto-structural properties of the particles (page 1, column 2, paragraph 2).  Three aqueous iron oxide magnetic nanoparticle (MNP) formulations (including BNF-Starch particles, nanomag®-D-spio, both commercially available from Micromod Partikeltechnologie) were obtained and characterized (page 2, column 2, paragraph 3; Table I).  
Characterization of amplitude-dependent SPL of the dextran-iron oxide nanoparticle suspensions was performed through saturation to 94 kA/m with a uniform field to 100 kA/m at ~150 kHz (Abstract).  Bordelon teaches a novel method to empirically determine the appropriate range of the heating curve from which the SPL is then calculated (Abstract).  These results agree with SPL values calculated from the phenomenological Box-Lucas equation (Abstract).  
Amplitude-dependent SPL results are shown in Fig. 5, and Table II provides a summary of select values (page 4, column 1, paragraph 2; Table II).  
[AltContent: textbox (Nanomag)][AltContent: textbox (BNF)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    516
    769
    media_image2.png
    Greyscale

Bordelon teaches that the Micromod BNF-Starch particles display relatively poor heating at low amplitude with rapidly increasing heating efficiency between 24 and 64 kA/m, and a maximum SPL of 537±8 W/g Fe (i.e., 0.537 ±8 W/mg Fe) above 80 kA/m (page 4, column 1, paragraph 2; Table II).  By contrast the Micromod nanomag®-D-spio particles produce heat more efficiently at low field than the BNF-Starch particles to ~24 kA/m (page 4, column 1, paragraph 2; Table II).  The nanomag®-D-spio related SPL then plateaus at ~30 kA/m and reaches only 162 ±3 W/g Fe (i.e., 0.162 ±3 W/mg Fe) at 94 kA/m (page 5, column 1, paragraph 2; Table II).   
In view of the above, Bordelon is utilizing the same type of commercially available Micromod mNPs as Applicant, where the Bordelon is characterizing mNPs utilizing field strengths (i.e., 0-100 kA/m) and W/g Fe within the claimed ranges as Applicant (i.e., Bordelon teaches normalized compositions greater than 10 W/g Fe).  It is also noted that Bordelon teaches that Micromod BNF-Starch particles and nanomag®-D-spio particles have iron concentrations of 29.1 mg/ml and 6 mg/ml, respectively (Table II).  If according to the originally filed specification that the SARV can be normalized to the nanoparticle Fe, W/mg Fe) (SARV = SARFe × [mNP]; page 12, lines 21-22), then Bordelon teaches, utilizing the same type of commercially available mNPs as Applicant where the BNF-Starch and nanomag®-D-spio particles would have a SARv of 15.6 W/ml (i.e., 0.537 ±8 W/mg Fe × 29.1 mg/ml) and 0.97 W/ml (i.e., 0.162 ±3 W/mg Fe × 6 mg/ml), respectively.
In view of the above, where Bordelon is utilizing the same commercially available mNPs as Applicant, the mNPs in Bordelon would have the same properties as those Micromod particles Applicant utilized within the originally filed specification (see the above paragraphs concerning inherency, MPEP § 2112 (II)), In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP § 2112.01(II); expressly incorporated herein).  
It would have been obvious for a person of ordinary skill in the art to combine the methods of Gabbai, Todd and Bordelon, since Todd also teaches magnetic, paramagnetic, or superparamagnetic core particles comprising a metal oxide, such as iron oxide, which offers several advantages in that carrier cells loaded with metal nanoparticles have one or more of the unexpected properties, including viability after hypothermic storage, Gabbai teaches nanostructures (e.g., nanoparticles with core having ferroelectric or ferromagnetic material which maintains permanent magnetization) lends to the unique characteristics of the cryoprotective composition (Todd, paragraphs 24; 79-89, 186, and 252-254; claim 10; Gabbai, page 13, lines 11-17 and page 14, lines, 22-31), while Bordelon teaches known commercially available magnetic nanoparticles (mNPs) and how to characterizes their heating properties for subsequent use in biomedical research applications.

It would have been obvious for a person of ordinary skill in the art to have utilized the concentrations of iron oxide nanoparticles of Bikram with those of Gabbai, Todd and Bordelon since Todd teaches preparing nanoparticles based on useful paramagnetic and superparamagnetic metal oxide particles, where the amounts may be adjusted accordingly (e.g., as expressly stated as described in Bikram; Todd, paragraph 138), and Bikram expressly teaches iron oxide nanoparticles at concentrations of 0.001, 0.01, 0.1, 1.0, 10.0, 25.0, 50.0, 75.0, and 100 µg/ml; Todd paragraphs 79-80 and 138).  Additionally, Bikram teaches that the composition taught therein are nanoparticles that possess thermolytic properties (e.g., physical temperature properties that would be relevant to the methods of Gabbai, Todd and Bordelon; Bikram paragraph 8).      
A person of ordinary skill in the art would have had a reasonable expectation of success in combining the methods of the references because all of the compositions and methods taught within the references address enhancing metal nanoparticles for the purposes of thermotherapeutic agents (e.g., may include cryopreservation).
A person of ordinary skill in the art would have been motivated to combine the methods as taught by Gabbai, Todd, Bikram and Bordelon, since Gabbai and Todd both provide a reason for utilizing magnetic nanoparticles in cryopreservation, where Bikram 
Further, the motivation to combine Gabbai, Todd, Bikram and Bordelon, are discussed, above, where the motivation to combine does not need to be the same as the reasons for Applicant to arrive at the same composition or method, so long as there is an expectation of some advantage provided by the combination of the references.  The MPEP states:
The strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination. In re Sernaker, 702 F.2d 989, 994-95, 217 USPQ 1, 5-6 (Fed. Cir. 1983). >See also Dystar  Textilfarben  GmbH  & Co. Deutschland KG  v. C.H. Patrick, 464 F.3d 1356, 1368, 80 USPQ2d 1641, 1651 (Fed. Cir. 2006) (“Indeed, we have repeatedly held that an implicit motivation to combine exists not only when a suggestion may be gleaned from the prior art as a whole, but when the improvement is technology-independent and the combination of references results in a product or process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient. Because the desire to enhance commercial opportunities by improving a product or process is universal—and even common-sensical—we have held that there exists in these situations a motivation to combine prior art references even absent any hint of suggestion in the references themselves.”).  See MPEP 2144 II.

Here, the person of ordinary skill would have had a reasonable expectation of success utilizing the products and processes from Gabbai, Todd, Bikram and Bordelon, because all of the compositions and methods taught address enhancing metal nanoparticles for the purposes of thermotherapeutic agents (e.g., may include cryopreservation).  As such, the compositions, as taught in Gabbai, Todd, Bikram and 
It is submitted that based on the above, cryoprotective compositions comprising a cryoprotective agent and magnetic nanoparticles are well known in the art.  It would further have been obvious to one having ordinary skill in the art to combine the teachings taught in Gabbai with the teachings of Todd, Bikram and Bordelon for the purpose of providing a cryoprotective composition that utilizes magnetic nanoparticles in cryopreservation, including adjustable amounts used for preparation since Gabbai, Todd, Bikram and Bordelon all teach compositions and methods addressing the enhancement of metal nanoparticles for the purposes of thermotherapeutic agents (i.e., interpreted to include cryopreservation). 
Combinations of multiple products (i.e., metal nanoparticles in cryopreservation compositions, where the amount of nanoparticles can be adjusted) each known to have the same effect (i.e., magnetic nanoparticle compositions with ferromagnetic particles and superparamagnetic particles that are enhanced magnetic nanoparticles for the purpose of being thermotherapeutic agents including being used in cryopreservation methods) to produce a final product (a cryoprotective agent) having the same effect (i.e., ferromagnetic particles and superparamagnetic particles that are enhanced magnetic nanoparticles for the purpose of being thermotherapeutic agents including being used in cryopreservation methods) is prima facie obvious. “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose....[T]he idea of combining them flows logically from their having been individually taught in the In re Kerkhoven, 626 F.2d 846, 850,205 USPQ 1069, 1072 (CCPA 1980) (citations omitted; MPEP2144.06).
With regard to instant claim 1 concerning the limitation “magnetic nanoparticles at a concentration from about 0.01 mg Fe/mL to about 100 mg Fe/mL, wherein the concentration of the magnetic nanoparticles is effective for magnetically induced uniform rewarming,” as discussed above, the prior art in combination (e.g., Bikram) teaches the same amount (i.e., concentration) of magnetic particles to be included in the composition, and would therefore at least function in the same manner.  That is, since the combined teachings provide for a cryoprotective composition that comprises a cryoprotective agent and magnetic nanoparticle within the claimed concertation of iron containing magnetic nanoparticles, the composition would necessarily be effective for rewarming of a cryopreserved specimen (see the above paragraphs concerning inherency, MPEP § 2112 (II)), In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP § 2112.01(II); expressly incorporated herein).  
Regarding the limitation “with minimal biomaterial damage” in claim 1, it is submitted that given the structural components which the instant compositions will, at some point in time, have on another product, in view of the same materials are taught within the combined teachings for the cryoprotective composition, the composition of the prior art will not materially change the compositions effect with regard to the cryopreserved specimen since they are of the same materials as claimed (see MPEP § 2112 (II)), In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP § 2112.01(II); expressly incorporated herein).  
suitable for transplantation) would all be at least obvious, or inherent, given the structural components which the instant compositions will, at some point in time, have on another product also will not materially change the instant composition, itself.  That is, in view of the same materials are taught within the combined teachings for the cryoprotective composition, the composition of the prior art will not materially change the compositions effect with regard to the cryopreserved specimen since they are of the same materials as claimed (see MPEP § 2112 (II)), In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP § 2112.01(II); expressly incorporated herein).  
It is further noted that as indicated in MPEP § 2112(I) “the discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999).  Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977) (MPEP § 2112(I)). Accordingly, in view of the above, the composition from the combined teachings would minimize the damage indicated in claims 7-9.
It is additionally noted that with regard to claims 1, 3, and 25-28, which are drawn to various concentrations of magnetic nanoparticles having diameters of a certain size, the concentration and diameters would be optimizable according to the cited references because both Gabbai and Todd teach varying the nanoparticles according to optimal cryopreservation limits depending on cell types (Gabbai, page 4, lines 1-3).  Where In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  As each of the references indicate that the various proportions and amounts of the ingredients used in the claimed composition are result effective variables, it would have been within the purview of one of ordinary skill in the art to determine the optimal amount of the ingredient or relative ratio of each ingredient each one to the other in order to best achieve the desired results.  Thus, absent some demonstration of unexpected results from the claimed parameters, the various concentrations and diameters, would have been obvious at the time the invention was made.  
Regarding the limitations from claims 1 and 7-9 directed to any intended use or composition having capabilities for suitable for use in transplantation (claim 9), the teachings of Gabbai in view of Todd, Bikram and Bordelon, would include compositions that are structurally capable of the same functions as the instant claims, or are suitable for use therein, because the references teach, as a whole, a composition that would have the same structural elements.   It is noted that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.  See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960); and Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988).  The discovery of a new use for an old structure based on unknown properties of the structure might be patentable to the discoverer as a process of using. In re Hack, 245 F.2d 246, 248, 114 USPQ 161, 163 (CCPA 1957).  However, when the claim recites using an old composition or structure In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978).  While the reference does not show a specific recognition of the claim result, it is implied, and its discovery by appellants is tantamount only to finding a property in the old composition.”  In re Tomlinson, 363 F.2d at 934, 150 USPQ 623, at 628 (CCPA 1966) (emphasis in original).
Regarding claim 2, Gabbai teaches frozen specimen that are in the buffers.  It is interpreted that the collective “specimen” as a whole or in part has a minimum dimension of 0.1mm depending on the sample size (page 31, lines 4-11).
Regarding claim 3, Gabbai teaches specimen frozen in the presence of TES (50% semen, 50% TES) or the novel cryoprotective buffer (50% semen, 25% TES and 25% Neowater (page 31, lines 6-8).  Further, Todd teaches millimolar amounts (i.e., the concentration is no more than 9M) for cryopreservation (paragraphs 252-254).  It would have been obvious to a person of ordinary skill to have optimized the molarity based on the combined teachings of Gabbai and Todd.  
Regarding claims 25 and 26, Todd teaches compositions and methods having nanoparticle-loaded cells, where in at least one embodiment the nanoparticles are magnetic, paramagnetic, or superparamagnetic particles comprising a metal oxide, such as iron oxide (paragraphs 24, 79; claim 10).  Further, Todd teach the nanoparticles may comprise a diameter of less than about 10nm, for example, between 1 nm to abut 5nm (paragraphs 22 and 76.

Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made.  
Response to Arguments
Applicant's (and Declarant’s) arguments have been fully considered and found not persuasive. 
It is initially noted that in response to Applicant's arguments against the references individually (Reply, pages 7-9, 11 and 12), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  One reference need not teach what has already been taught by the other references.
Applicant argues that the cited references do not obviate all the limitations within the claims (Reply, page 8), which is not persuasive in view of the teachings cited above and provided rationales for obviousness (expressly incorporated herein).  With regard to Applicant’s arguments concerning the intended uses or functional limitations of the composition, they are not persuasive since the claims are directed to a composition.  That is, since the combined teachings provide for a cryoprotective composition that comprises a cryoprotective agent and magnetic nanoparticle within the claimed concertation of iron containing magnetic nanoparticles, the composition would necessarily be effective for rewarming of a cryopreserved specimen (see the above paragraphs concerning In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP § 2112.01(II); expressly incorporated herein).
With regard to Applicant’s argument concerning a person of ordinary skill in the art would not be motivated to adopt the concentration of nanoparticles (Reply, pages 10-11), Applicant's argument is not persuasive since the fact that Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  These arguments are not persuasive in view of MPEP § 2144 (IV) which indicates that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem.
Further, MPEP § 2144 (IV) indicates that it is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by Applicant.  See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) (“One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings.”); In re Lintner, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972) (discussed below); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991).  Applicant's arguments are also not persuasive in view of the rationale above (expressly incorporated herein).  

With regard to Applicant’s (and Declarant’s) arguments that the claimed composition is not obvious over the cited references since the properties of the composition are unexpected and unpredictable (Reply, pages 13-16; Declaration, items 4-6), this is also not persuasive since the composition claims are not at cryogenic temperatures.  Further, such arguments of an unexpected result are not persuasive since Applicant (Declarant) has not made any type of comparison of the instant claims against the closest prior art.  A proper analysis cannot be performed on such an argument since Applicant (Declarant) have not provided any evidence (data) comparing the instant claims against the closest prior art.
As noted in the rejection of record, in MPEP § 2112(I) “the discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977) (MPEP § 2112(I)).
With regard to Applicant’s argument that the prior art teaches away from the use of magnetic nanoparticles for uniform warming (Reply, pages 17 and 18), such an argument is not persuasive since in order to constitute a “teaching away,” the teaching must be evaluated from a technological perspective, not merely a comparative perspective.  For example, it is not a teaching away of significance unless one of ordinary skill in the art would have understood the teaching as conveying that the method or structural configuration at issue cannot reasonably be expected to achieve what it is required to achieve according to the claimed invention.  See Syntex (USA) LLC, v. Apotex, Inc., 407 F.3d 1371, 1380 (Fed. Cir. 2005) (“Under the proper legal standard, a reference will teach away when it suggests that the development flowing from its disclosures are unlikely to produce the objective of applicant’s invention.” (Citing In re Gurley, 27 F.3d 551, 553 (Fed. Cir. 1994)).  A prior art reference must be considered for everything it teaches by way of technology and is not limited to the particular invention it is describing and attempting to protect. EWP Corp. v. Reliance Universal Inc., 755 F.2d 898, 907 (Fed. Cir. 1985).  There is no requirement that anything disclosed in a prior art reference, such as its stated purpose, goal, or objectives must be preserved or further developed by every reliance on its teachings as prior art.  All of the disclosures of a prior art reference, including non-preferred embodiments, must be considered.  In re Lamberti, 545 F.2d 747, 750 (CCPA 1976); see also In re Susi, 440 F.2d 442, 446 n.3 (CCPA 1971) (one is not significantly “taught away” from a “particularly preferred embodiment” by the suggestion 
As noted above, cryoprotective compositions comprising a cryoprotective agent and magnetic nanoparticles are well known in the art.  It would further have been obvious to one having ordinary skill in the art to combine the teachings taught in Gabbai with the teachings of Todd, Bikram and Bordelon for the purpose of providing a cryoprotective composition that utilizes magnetic nanoparticles in cryopreservation, including adjustable amounts used for preparation since Gabbai, Todd, Bikram and Bordelon all teach compositions and methods addressing the enhancement of metal nanoparticles for the purposes of thermotherapeutic agents (i.e., interpreted to include cryopreservation). 
Combinations of multiple products (i.e., metal nanoparticles in cryopreservation compositions, where the amount of nanoparticles can be adjusted) each known to have the same effect (i.e., magnetic nanoparticle compositions with ferromagnetic particles and superparamagnetic particles that are enhanced magnetic nanoparticles for the purpose of being thermotherapeutic agents including being used in cryopreservation methods) to produce a final product (a cryoprotective agent) having the same effect (i.e., ferromagnetic particles and superparamagnetic particles that are enhanced magnetic nanoparticles for the purpose of being thermotherapeutic agents including being used in cryopreservation methods) is prima facie obvious. “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose....[T]he idea of combining them flows logically from their having been individually taught in the In re Kerkhoven, 626 F.2d 846, 850,205 USPQ 1069, 1072 (CCPA 1980) (citations omitted; MPEP2144.06).

Conclusion

No claims are allowed.  No claims are free of the art.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL D. PYLA whose telephone number is (571) 270-1689.  The Examiner can normally be reached Monday-Friday between the hours of 9:30 AM to 6:00 PM, Eastern Time.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Sharmila Landau, can be reached at (571) 272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Paul D. Pyla
Examiner, Art Unit 1653

/Soren Harward/Primary Examiner, Art Unit 1631